Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-20-00126-CV

                                      Gabriel CANTU,
                                         Appellant

                                              v.

                                 C & W RANCHES, LTD.,
                                        Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 180361CVA
                         Honorable Jessica Crawford, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

      In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and this case is REMANDED to the trial court for further proceedings. It is
ORDERED that Appellant Gabriel Cantu recover his costs of appeal against Appellee C & W
Ranches, Ltd.

       SIGNED April 28, 2021.


                                               _____________________________
                                               Liza A. Rodriguez, Justice